This cause came on for further consideration upon movant’s filing on June 11, 2014, of a notice of failure to comply with May 2, 2014 court order. In addition, on July 21, 2014, respondent filed a response to an order to show cause.
Upon consideration thereof, it is ordered by this court that this matter is held in abeyance until the Clients’ Security Fund makes a determination regarding Donna Rose’s claim. It is further ordered that respondent shall immediately file a notice with the court once a determination is made.